Citation Nr: 0002466	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  92-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.

Entitlement to fee-basis examinations from private sources.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active duty for training from November 1957 
to April 1958, and active service from September 1958 to 
September 1963 and from January 1964 to June 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1991 and later RO decisions that determined 
there was no new and material evidence to reopen claims for 
service connection for residuals of a right eye injury, a 
back disorder, a disorder manifested by multiple joint pains, 
and tinnitus; denied an increased evaluation for PTSD (rated 
30 percent); denied an increased (compensable) evaluation for 
left ear hearing loss; and denied a total rating for 
compensation purposes based on individual unemployability.  
The Board remanded the case to the RO for additional 
development in March 1993, July 1995, and December 1996.  In 
December 1997, the Board determined that there was no new and 
material evidence to reopen the claims for service connection 
for residuals of a right eye injury, a back disorder, a 
disorder manifested by multiple joint pains, and tinnitus.  
The December 1997 Board decision also denied the claims for 
an increased evaluation for PTSD, an increased (compensable) 
evaluation for left ear hearing loss, and a total rating for 
compensation purposes because the veteran failed to report 
for VA scheduled examinations without good cause.

The veteran then appealed the December 1997 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  He also appointed Jeffrey 
Wood, attorney at law, to represent him before the Court.

In June 1999, the Court granted an unopposed motion from the 
Counsel for the VA Secretary to vacate and remand the Board's 
December 1997 decision with regard to the issues of 
entitlement to an increased evaluation for PTSD, entitlement 
to an increased (compensable) evaluation for left ear hearing 
loss, and entitlement to a total rating for compensation 
purposes based on individual unemployability.  In the June 
1999 order, the Court held that the application to reopen 
claims for service connection for residuals of a right eye 
injury, a back disorder, a disorder manifested by multiple 
joint pains, and tinnitus was abandoned because the veteran 
had failed to pursue these matters.  Buckinger v. Brown, 5 
Vet. App. 435, 436 (1993).  The June 1999 Court order also 
ordered the Board to adjudicate the issue of the veteran's 
entitlement to fee basis medical examinations from private 
sources.  The case was thereafter returned to the Board.

In a September 1999 letter, the Board asked the veteran's 
attorney whether he would represent the veteran before VA and 
whether he wanted to submit additional argument and/or 
evidence.  In a December 1999 letter, the attorney notified 
the Board that he had been authorized by the veteran to 
represent him before VA with regard to the issues of 
entitlement to an increased evaluation for PTSD, entitlement 
to an increased (compensable) evaluation for left ear hearing 
loss, and entitlement to a total rating for compensation 
purposes based on individual unemployability.  The attorney 
also requested that the case be remanded to the RO for 
additional action and to have the veteran undergo pertinent 
medical examinations in accordance with the instruction of 
the Court in the June 1999 order and the requests of the 
Counsel for the VA Secretary in the unopposed motion.



REMAND

Copies of the unopposed motion from the Counsel of the VA 
Secretary, the June 1999 Court order, and the December 1999 
letter from the attorney have been placed in the veteran's 
claims folders.  After review of the record and Court 
instructions, evidentiary development and adjudication action 
is required, as detailed below.

In a July 1997 letter, the VA Outpatient Clinic in Winston-
Salem denied the veteran's request for fee-basis medical 
examinations from private sources.  A letter from the veteran 
dated July 24, 1997, constitutes a notice of disagreement 
with this determination.  A review of the record indicates 
that the issue of entitlement to fee-basis medical 
examinations from private sources has not been made the 
subject of a statement of the case, and it should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  A review of the record also 
indicates that the veteran's attorney has not been explicitly 
authorized to represent the veteran before VA with regard to 
this claim.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be sent a VA Form 
21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for completion.  He 
should be asked to submit this 
information within 30 days.

2.  The Veterans Health Administration 
facility having jurisdiction should 
readjudicate the veteran's claim for fee-
basis medical examinations from private 
sources.  If the decision remains adverse 
to the veteran, the RO should clarify the 
veteran's representation with regard to 
this claim and send the veteran, and any 
representative that he may choose with 
regard to this matter, an appropriate 
statement of the case that includes the 
provisions of 38 U.S.C.A. § 111 and 
38 C.F.R. §§ 17.143, 17.144, and 17.145.  
The veteran and any representative should 
be notified that a substantive appeal 
must be filed within 60 days with regard 
to this issue in order have the Board 
consider it with this appeal.  38 C.F.R. 
§ 20.302(c) (1999).

3.  The RO, after discussion with 
personnel at the Veterans Health 
Administration facility having 
jurisdiction, if fee-basis examinations 
are denied, should advise the veteran of 
his options, such as transportation at VA 
expense or through non-VA providers (if 
available) and limitations, including the 
amount VA will pay, with regard to 
transportation to a VA medical facility 
or facilities for required medical 
examinations.  38 U.S.C.A. § 111 (West 
1991 & Supp. 1999); 38 C.F.R. 
§§ 17.143(c)(1)(transportation at 
government expense for scheduled 
compensation examinations) and 
(d)(1)(transportation of attendant when 
this is determined to be necessary), 
17.144 (limitations), and 17.145 
(requirement that travel arrangements be 
approved in advance) (previously 17.100, 
17.101, and 17.102, reclassified as of 
May 13, 1996).

Examinations:  If the following 
examinations are obtained from fee-basis 
providers, the RO should coordinate with 
VHA and review the reports carefully to 
ensure that they are medically and 
legally sufficient for rating purposes.

4.  The veteran should be scheduled for a 
social and industrial survey, focusing on 
the effects of his service-connected 
disabilities on his ability to work.  The 
veteran's claims folders must be made 
available to the examiner for review 
prior to the interview and the examiner 
should offer an opinion on what effect 
the veteran's service-connected 
disabilities (PTSD, chondromalacia of the 
knees, and left ear hearing loss) have on 
his ability to work.

5.  The veteran should be scheduled for a 
psychiatric examination to determine the 
severity of his PTSD.  The psychiatrist 
must assign a GAF (Global Assessment of 
Functioning) score consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders Fourth Edition (DSM-IV).  
The examination report should address the 
old and new rating criteria in detail.  
The veteran's claims folders must be made 
available to the psychiatrist prior to 
the examination and he or she should 
offer an opinion on what effect the 
veteran's service-connected disabilities 
have on his ability to work.

6.  The veteran should be scheduled for 
an appropriate audiological evaluation to 
determine the severity of his left ear 
hearing loss.  The veteran's claims 
folders must be made available to the 
examiner prior to the evaluation and he 
or she should offer an opinion on what 
effect the veteran's service-connected 
disabilities have on his ability to work.

7.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the severity of his service-connected 
chondromalacia of the knees.  The 
veteran's claims folders must be made 
available to the examiner prior to the 
examination and the physician should 
offer an opinion on what effect the 
veteran's service-connected disabilities 
have on his ability to work.

8.  After the above development, the RO 
should review the issues of entitlement 
to an increased evaluation for PTSD, an 
increased (compensable) evaluation for 
left ear hearing loss, and a total rating 
for compensation purposes based on 
individual unemployability.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his attorney.


The veteran and his attorney, and any representative chosen 
with regard to the veteran's claim for fee-basis medical 
examinations from private sources, should be afforded the 
opportunity to respond to the supplemental statement of the 
case and statement of the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


